DETAILED ACTION
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2021.
Claims 1-27 are pending and 1-20 are examined.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Ahn, US 2018/0093766 (A1).  
As to claim 1, Slusar suggests a unmanned aerial vehicle (UAV) (Fig. 2; flying apparatus, ¶1), the UAV comprising:

providing lift and flight controls (propeller 203 in Fig. 2);
a shell structure enclosing the propeller propulsion system and including an air
duct for each of the one or more propellers (upper exterior shell 101 and lower exterior shell 105 enclosing propeller 203 and air tube 205 for propeller 203 as shown in Fig. 2);
a sensor device for collecting flight data, the flight data used to perform analysis of an environment where the UAV operates (flight control circuitry 201 as shown in Fig. 2 includes sensor for environment, “The flight control circuitry (201) typically includes a CPU, a memory unit, and a data storage to execute one or more flight control and navigational programs. Furthermore, in the preferred embodiment of the invention, various sensors, such as a gyroscope, a GPS receiver, a compass, an altimeter, and an accelerometer, may be connected to or incorporated into the flight control circuitry (201) to provide accurate flight and navigational controls. In some embodiments, a camera or a visual sensor may also be integrated into or connected to the flight control circuitry (201) to perform obstruction detection and recording of video footages.”, ¶32);
a flight controller configured to transmit control signals to the propeller propulsion
system based upon the flight data (flight control circuitry 201 as shown in Fig. 2 includes sensor for environment, “FIG. 2 shows an interior view (200) of a novel airlifting air tube apparatus, in accordance with an embodiment of the invention. In a preferred embodiment of the invention, the interior of the airlifting air tube apparatus comprises a flight control circuitry (201) connected to a battery pack, a pair of contra-rotating propellers (203), and three outtake air tubes (205), as shown in FIG. 2. The flight control circuitry (201) is configured to control and adjust the flight behavior of the airlifting air 
a processor to perform autonomous flight operation of the UAV based upon the
flight data and to transmit the fight data to a remote receiver (flight control circuitry 201 as shown in Fig. 2 includes sensor for environment, “FIG. 2 shows an interior view (200) of a novel airlifting air tube apparatus, in accordance with an embodiment of the invention. In a preferred embodiment of the invention, the interior of the airlifting air tube apparatus comprises a flight control circuitry (201) connected to a battery pack, a pair of contra-rotating propellers (203), and three outtake air tubes (205), as shown in FIG. 2. The flight control circuitry (201) is configured to control and adjust the flight behavior of the airlifting air tube apparatus by executing an embedded autonomous flight program (e.g. an autopilot program) or by receiving and processing remote flight commands from a remote control operator, ¶31);
a power source to power the operation of the UAV (“FIG. 2 shows an interior view (200) of a novel airlifting air tube apparatus, in accordance with an embodiment of the invention. In a preferred embodiment of the invention, the interior of the airlifting air tube apparatus comprises a flight control circuitry (201) connected to a battery pack”, ¶31).
Ahn suggests that “the battery pack is rechargeable through an AC adapter or another means of an external electrical power supply.”, ¶33).
Ahn does not specifically suggest the UAV comprising:

However, Ahn suggests the UAV powered by an external adapter or similar means would have led one of ordinary skill to modify Ahn to arrive at the claimed invention (Ahn: ¶33; MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the UAV as suggested by Ahn to include a power port to receive power from an external power source to the power source as suggested by Ahn to facilitate charging of the UAV  (Ahn: ¶33). 
As to claim 2, Ahn suggests the UAV wherein the air duct forms a vertical tube that directs airflow from the one or more propellers and minimize air disturbances that interfere with the airflow (air tube 205 for propeller 203 as shown in Fig. 2; MPEP2114(II). MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
As to claim 3, Ahn suggests the UAV wherein the vertical tube extends to the bottom of the shell structure to direct airflow exhausted at the bottom of the UAV to 
As to claim 4, Ahn suggests the UAV wherein the shell structure isolates acoustic signals generated by the one or more propellers (upper exterior shell 101 and lower exterior shell 105 enclosing propeller 203 and air tube 205 for propeller 203 as shown in Fig. 2; MPEP2114(II)).
As to claim 5, Ahn suggests the UAV wherein the UAV includes an internal frame used to mount the propeller propulsion system and the shell structure (Fig. 2 shows a frame where propeller 203 and shells 101 and 105 are mounted).
As to claim 6, Ahn suggests the UAV wherein the shell structure includes a top shell positioned on the upper side of the UAV, and a bottom shell positioned on the bottom side of the UAV, the top shell and bottom shell coupled to a ring affixed to the internal frame (“In some embodiments of the invention, the diameter of the air intake screen or opening (103), if circular, may be equal to the diameter of the air intake path (i.e. 313 of FIG. 3) to provide an airtight seal when the upper exterior shell (101) and the lower exterior shell (105) are held together. The airtight fitting may improve the efficiency of the forced airflow provided by the pair of contra-rotating propellers (203)”, ¶35).
As to claim 7, Ahn suggests the UAV wherein the top shell and bottom shell are user-removeable to be separated from the ring (“In some embodiments of the invention, the diameter of the air intake screen or opening (103), if circular, may be equal to the diameter of the air intake path (i.e. 313 of FIG. 3) to provide an airtight seal when the upper exterior shell (101) and the lower exterior shell (105) are held together. 
As to claim 8, Ahn suggests the UAV wherein the power port is mounted on the ring and contains conductive material used to transfer electrical power from the external power source to the power source of the UAV (Ahn suggests a battery to be charged by an adapter and would have led one of ordinary skill to modify Ahn to arrive at the claimed invention to place the power port near the battery to be charged with conductive material to charge the battery by an external adapter, invention, Figs. 2-3; ¶33, 35; MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]).
As to claim 11, Ahn suggests the UAV wherein the sensor device includes one or more of: alight detection and ranging (LIDAR) sensor, an infrared depth carnera, an RGB camera, a visual camera, inertial measurement unt (IMU) device, position beacon receivers and global positioning system (GPS) receiver (“The flight control circuitry (201) typically includes a CPU, a memory unit, and a data storage to execute one or more flight control and navigational programs. Furthermore, in the preferred embodiment of the invention, various sensors, such as a gyroscope, a GPS receiver, a compass, an altimeter, and an accelerometer, may be connected to or incorporated into the flight control circuitry (201) to provide accurate flight and navigational controls. In some embodiments, a camera or a visual sensor may also be integrated into or connected to the flight control circuitry (201) to perform obstruction detection and recording of video footages.”, ¶32)
As to claim 15, Ahn suggests the UAV wherein the data generated by the various components of the sensor device is combined using sensor fusion (“in the preferred embodiment of the invention, various sensors, such as a gyroscope, a GPS receiver, a compass, an altimeter, and an accelerometer, may be connected to or incorporated into the flight control circuitry (201) to provide accurate flight and navigational controls. In some embodiments, a camera or a visual sensor may also be integrated into or connected to the flight control circuitry (201) to perform obstruction detection and recording of video footages”, ¶32).
Claims 9-10, 12-14, 16-20 are rejected under 35 U.S.C. §103 as being unpatentable over Ahn, US 2018/0093766 (A1) in view of Bradskiet al., US 2016/0026253 (A1).  
As to claim 9, Ahn does not explicitly suggests the UAV further cornprising a display mounted on the UAV to output visual data in the vicinity of the UAV.
However, Bradskiet suggests a system comprising an image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device, and a processor communicatively coupled to the image capturing device to extract a set of map points from the set of images, to identify a set of sparse points and a set of dense points from the extracted set of map points, and to perform a normalization on the set of map points (Bradskiet: abs).   The system also provides FIG. 70, a “bird's eye” or manned or unmanned aerial vehicle (or “UAV”) view on a head mounted AR system (Bradskiet: Fig. 70, ¶971). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the UAV as suggested by Ahn to include  
As to claim 10, Ahn does not explicitly suggests the UAV further comprising an audio output device mounted on the UAV to output audio signals in the vicinity of the UAV.
However, Bradskiet suggests a system comprising an image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device, and a processor communicatively coupled to the image capturing device to extract a set of map points from the set of images, to identify a set of sparse points and a set of dense points from the extracted set of map points, and to perform a normalization on the set of map points (Bradskiet: abs).   The system also provides FIG. 70, a “bird's eye” or manned or unmanned aerial vehicle (or “UAV”) view on a head mounted AR system with audio being captured (Bradskiet: Fig. 70, ¶968-971, 205). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the UAV as suggested by Ahn to include an audio output device mounted on the UAV to output audio signals in the vicinity of the UAV as suggested by Bradskiet to enhance operational safety of the UAV  (Ahn: ¶5). 
As to claim 12, Ahn does not explicitly suggests the UAV further comprising wherein the sensor device includes a downward aiming laser used to generate height data representing the height of the UAV.
However, Bradskiet suggests a system comprising an image capturing device to capture one or more images, the one or more images corresponding to a field of the  
As to claim 13, Ahn does not explicitly suggests the UAV further comprising wherein the sensor device includes a downward aiming optical flow sensor to generate flow data representing the motion of the UAV along a horizontal plane.
However, Bradskiet suggests a system comprising an image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device, and a processor communicatively coupled to the image capturing device to extract a set of map points from the set of images, to identify a set of sparse points and a set of dense points from the extracted set of map points, and to perform a normalization on the set of map points (Bradskiet: abs).   The system uses imaging system with optical flow algorithm to determine position of object over time (Bradskiet: ¶760-763). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the UAV as suggested by Ahn to include a downward aiming optical flow  
As to claim 14, Ahn modified by Bradskiet suggests the UAV wherein the flow data is used by the flight controller to send control signals to the propeller propulsion system to compensate for drift (Ahn: Fig. 2, ¶31; Bradskiet: ¶760-763; MPEP2114(II); See claim 13 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 16, Ahn does not explicitly suggests the UAV wherein the RGB camera and infrared depth camera generates environment data used to perform simultaneous localization and mapping (SLAM) computations for autonomous flight operation, the autonomous flight operation including obstacle avoidance and/or collision recovery operations.
However, Bradskiet suggests a system comprising an image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device, and a processor communicatively coupled to the image capturing device to extract a set of map points from the set of images, to identify a set of sparse points and a set of dense points from the extracted set of map points, and to perform a normalization on the set of map points (Bradskiet: abs).   The system uses RGB camera (Bradskiet: ¶1184) and infrared camera to estimate and determine three-dimensional structure of the world (Bradskiet: ¶895-896, 1184, 1649; MPEP2114(II)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the UAV as suggested by Ahn to include the RGB camera and infrared depth camera generates  
As to claim 17, Ahn does not explicitly suggests the UAV wherein the RGB camera and infrared depth camera generates flight data used io form a virtual 3-D map of the environment of the UAV, the 3-D map generated by projecting voxels onto corresponding points on an RGB image generated by the RGB camera, wherein the voxels represent physical objects detected by the UAV.
However, Bradskiet suggests a system comprising an image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device, and a processor communicatively coupled to the image capturing device to extract a set of map points from the set of images, to identify a set of sparse points and a set of dense points from the extracted set of map points, and to perform a normalization on the set of map points (Bradskiet: abs).   The system uses RGB camera (Bradskiet: ¶1184) and infrared camera to estimate and determine three-dimensional structure of the world (Bradskiet: ¶895-896, 1184, 1649, 369; MPEP2114(II)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the UAV as suggested by Ahn to include the RGB camera and infrared depth camera generates environment data used to perform simultaneous localization and mapping (SLAM) computations for autonomous flight operation, the autonomous flight operation  
As to claim 18, Ahn modified by Bradskiet suggests the UAV wherein the environment data is used by tne processor avoid obstacles in a fight path by sending control signals to the flight controller (Ahn: ¶31-32; MPEP2114(II)).
As to claim 19, Ahn suggests the UAV wherein collision recovery is performed by detecting and compensating for a sudden acceleration or deceleration using control signals transmitted to the flight controller (Ahn: ¶31; MPEP2114(II)).
As to claim 20, Ahn suggests the UAV wherein the visual camera is aimed to the side of the UAV to capture visual data from the side of the UAV (Ahn: ¶32; MPEP2114(II)).
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as suggested by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667